Citation Nr: 1645630	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-47 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a personality disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to January 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the November 2010 substantive appeal, the Veteran requested a Board hearing at the RO.  In a September 2011 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This matter was previously before the Board in April 2013.  In the April 2013 Board decision, the previously denied claim of entitlement to service connection for a personality disorder was reopened and the underlying claim of service connection was remanded.  The matter was before the Board in April 2014 and again in July 2015 and remanded both times for further evidentiary development.  The case has since been returned to the Board for further appellate review.  

In the July 2015 remand, the Board recharacterized the issue on appeal to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, another remand is necessary to obtain relevant records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's military personnel records must be obtained before his claim of entitlement to service connection for a psychiatric disorder is adjudicated.  The Veteran's DD 214 lists his reason for discharge from his active duty as a personality disorder.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Next, on remand, the Veteran should be afforded another opportunity to present for a VA examination.  In the July 2015 remand, the Board directed that the Veteran be provided an examination to determine the nature and etiology of any psychiatric diagnosis that may be present.  An examination was scheduled in March 2016, and a letter was sent to the Veteran prior to the appointment for notification purposes.  The Veteran failed to appear for the examination, and has not shown good cause for his absence.  However, because the claim is being remanded for additional records, the Veteran should be provided another opportunity to appear for a VA examination for his claim.  

The Veteran's service treatment records document psychiatric symptoms that may have preexisted his military service.  For instance, an August 1992 medical record documents the Veteran reporting alcohol abuse at a young age.  Also, an October 2009 private treatment record documents a past psychiatric history of attempted suicide by pills when the Veteran was 15.  The Board notes that the Veteran is entitled to the presumption of soundness with regard to any psychiatric condition.  A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2015).  

The Veteran's June 1991 entrance examination was normal for any psychiatric symptoms.  Thus, the Veteran is presumed sound with regard to any psychiatric diagnosis at the time of service entrance.  On remand, if the examiner determines that the Veteran had a psychiatric disorder that existed prior to his active duty, an opinion must be obtained that addresses whether such a disorder clearly and unmistakably existed before the Veteran entered into military service and was not aggravated by such service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location and make every effort to obtain the Veteran's complete service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to the following questions:

a.  Determine all currently diagnosed psychiatric disorders.  If a personality disorder, depressive disorder, mood disorder, bipolar disorder, and/or panic disorder with agoraphobia are not diagnosed, the examiner must address the prior diagnoses of record.

b.  Regarding each currently diagnosed psychiatric disorder, is there clear and unmistakable (undebatable) evidence that the Veteran had that disorder prior to his active duty service? 

c.  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disorder did NOT undergo an increase in severity beyond the natural scope of the disorder during the Veteran's active duty service?

d.  If the answer to question (a) or (b) above is no, is it at least as likely as not (50 percent or greater probability) that each psychiatric disorder either manifested during active service or is otherwise related to an event, injury, or disease incurred during active duty service?

e.  If a personality disorder is diagnosed, the examiner must opine whether there was a superimposed disease or injury that occurred during service and resulted in additional disability.

In providing these opinions, the examiner must consider the following:  1) the October 1992 diagnoses of adjustment disorder with mixed features and a personality disorder: 2) the suicide note; 3) October 1992 treatment records that contained the Veteran's statements regarding the suicide note, the live rounds of ammunition that were in his possession, and how he was not homicidal but wanted to kill one of his fellow soldiers; 4) an August 1992 service treatment record that documents the Veteran's reports of alcohol abuse at a young age; 5) an October 2009 medical note from John Peter Smith Hospital that documents a past psychiatric history of a suicide attempt by the Veteran when he was 15.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




